DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 1 is indefinite in that same ends in a semi-colon.  As such, it is not clear if a period or further claim limitations were intended.
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1-4, 6, 7, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20200116356 (KR).          KR discloses a process of refreshing roasted coffee (improving flavor; e.g. paragraph 7) providing a previously roasted whole coffee beans (paragraph 43) and injecting a solution with at least one flavor additive (water with, for example, chocolate and spice; see paragraph 26), said injecting to impregnate the coffee provides mixing of the additive with coffee (see paragraph 25; Fig. 1b and also rotation of beans in Fig. 2), said beans and additive are contained within closed container (see cover of 200 in Fig. 1; inherently a heat safe container; obviously said cover is removable to allow for adding coffee beans into chamber 200, see paragraph 41).            Regarding claims 2, 7, 14 and 17, it is expected that KR would further provide the steps of grinding and brewing the treated beans as the intent of KR is to prepare a coffee beverage that has better taste (e.g. paragraph 7). 
Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 2, 6, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20200116356 (KR).           KR is silent regarding brewing the treated coffee beans of the invention therein as discussed above.  If it is shown that KR would not inherently include the step of brewing same, the following should be noted.  It is notoriously well-known to brew roasted coffee in order to create a beverage, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further included the step of brewing the beans to prepare a beverage as a matter of preference of a conventional processing step.         Regarding claims 7 and 17, KR is silent regarding grinding the treated coffee beans of the invention therein as discussed above.  If it is shown that KR would not inherently include the step of grinding same, the following should be noted.  It is notoriously well-known to grind roasted coffee in order to allow for brewing and creating a beverage, and it would have been further obvious to have further included the step of grinding the beans to prepare a beverage as a matter of preference of a conventional processing step.
         Regarding claims 6, 16, and 19, KR is silent regarding the previously roasted coffee to be ground coffee.  Grinding of coffee is a notoriously well-known step in the preparation of a coffee material which may be brewed.  Furthermore, it is not seen where the mixing/injecting of ground coffee instead of beans would have made for a patentable distinction, particularly as the ground coffee would also have pores to allow for the impregnation of said additive as achieved in KR.  Absents a showing of unexpected results, it would have been further obvious to have further included the steps of providing roasted and ground coffee to the process of KR as a matter of preference.
            Regarding claims 8-13, KR refers to only one particular heating temperature (i.e. Fig. 29, 120 C [248 F]) and a statement that the additive is used at “high temperatures” (paragraph 47).  KR is silent regarding the time employed.  Nevertheless, such determination of time and temperature would have been well within the purview of a skilled artisan, and it would have been obvious to said one skilled in the art before the effective filing date of the claimed invention to have attained such time and temperature combination through routine experimentation, in particular, using a range in the vicinity of 120 C for the temperature.           Regarding claims 8-13 and 18, KR is further silent regarding the heating device to be a programmable convection oven or conveyor oven.  Such devices are notoriously well-known means of heating, and, absent a showing of unexpected results, it would have been further obvious to have provided same as alternative heating devices for the process of KR as a matter of preference.           Regarding claim 20, KR is further silent regarding the amounts of roasted coffee, water, and flavors added.  However, absent a showing of unexpected results, it would have been further obvious to have arrived at same through routine experimentation.7.       Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016067266 (JP).
           JP discloses a process wherein previously roasted coffee beans that have been ground are extracted with water and mixed with honey and heated such that a beverage is created with a refreshing taste (Examples 1-5; paragraph 31).  In the alternative, the coffee material may be instant coffee powder (previously roasted and ground; e.g. paragraph 7) that is mixed with said water to create an aqueous solution.  Instant claims 1 and 4 call for heating with a heat safe container and heating device wherein said container is covered before heating.  JP, however, is silent regarding the particular structure employed for heating the mixture.  Nevertheless, heat safe containers with covers and heating devices are notoriously well-known, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date to have employed a heat safe container with heating device as a matter of preference of a known alternative for heating a mixture of ingredients.  It would have been further obvious to have covered the container prior to heating for efficiency in heating but also to avoid spilling of the contents.



Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 30, 2022